DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited claim limitation regarding, “second object” and “third object” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
  CONCLUSION.—The specification shall conclude with  claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1, 2, 9, 10, 19 and 20 are rejected under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted that dependent claims based upon the rejected claims are also rejected based upon dependency. In this instant case, claims 3 – 8 and 11 – 18.

Regarding claims 1, 2, 19 and 20, applicant recited claim limitation regarding, “ a source matching error…a destination matching error…the error” does not distinctly set forth what or which errors that applicant is referring to as whether directs to the the source matching error or the destination matching error that ought to be set forth clearly and particularly regards applicant’s invention. 
Please also see MPEP 2173.05(e), the lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.

	Regarding claim 3, applicant recited claim limitation regarding,  “the discretized object model and a discretized object model…” does not provide sufficient antecedent basis for this claim limitation.  Appropriate further clarification set forth antecedent basis distinctly and particularly with respect applicant’s invention is required.  

	Regarding claim 9, applicant recited claim limitation regarding, “a first object of previously placed objects…a second object of the previously placed objects” does not distinctly set forth what or which objects directs to the first object or second object that ought to be set forth particularly and distinctly regards applicant’s invention.  In this instant case, upon further review, skilled in the art could also not located a first object and a second object within applicant’s specification. Appropriate further clarification is required.

	Regarding claim 10, applicant recited claim limitation regarding, “previously placed objects…task location….placement area is missing” 
does not distinctly set forth what or which is exactly missing as whether directs to object missing, task location missing or placement area missing as ought to be set forth regards applicant’s invention particularly and distinctly. Appropriate further clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morland et al, US Provision Application No 62609067 in view of US Pat Pub No. 2019/0193956 in view of Pankratov et al, US Pat Pub No. 2013/0282165. 

Regarding claims 1, 19 and 20, Morland et al further shows a method (See at least Para 0003 for the computer implemented method for packaging interactive allocation method on pallet), processor (See at least Para 0002 for processor), memory/non-transient computer readable medium (See at least Para 0002 for memory), determining an error (See at least Para 0032 for detects error in real time) includes:  
determining a source matching error by identifying a disparity between a discretized object model representing a target object and a packing plan or master data (See at least Para 0087 for per-item sequence parameter and Para 0147 – 0149 for identify insufficient space in the packing plan especially on figure 20, step 2006 with insufficient space toward next layer on step 2012; See also Para 0043 and 0183 for sensor data scanning target object for item dimension for item location placement),
determining a destination matching error by identifying a disparity between a discretized platform model representing a placement area or a height measure representing a maximum height within a portion of the placement area (See at Para 0155 with at least Figure 21 for item already place on Step 2110; See also Para 0057 for layer height measurement with respect to already replaced object; see also Para 0184 for item placed at wrong spot as matching error); an expected platform model or an expected height measure respectively ( See at least Para 0047 for height identifier along with height 1416 on figure 14 and Para 0122 for pallet area 1414 as platform model given);
 adjusting a placement location for the target object or another object and in response to determining the error (See at least Para 0156 for adjusting the next/another item changing placement sequence/location as also shown on Figure 21, Step 2110 toward Step 2112 as determined error and further correct the placement sequence/location).
Pankratov et al further shows operating a robotic system for item placement (See at least figure 2 for automated storage/retrieval system 100, Para 0036, with robot 4165 also shown on figure 4). 
It would have been obvious for one of ordinary skill in the art, at the time of filing, to provide a robot apparatus operation means as taught by Pankratov, for the object allocation organization of Morland, in order to achieve packaging allocation implementation realization as both discussed and desired by Morland and Pankratov.  

Regarding claim 2, Morland et al shows identifying a disparity between the discretized object model and the master data (See at least Para 0032 for pallet build components detects error; see also Para 0075 and 0076 for verification component for wrong item based on the pallet building component/plan as master data for incorrect order/placement as disparity also on Para 0180 and 0181); 
the error includes a master data error representing the master data is wrong (See at least Para 0049 for AR image in comparison with real world image with computer generated elements from sensor data 122, Para 0043 and item data 118 on Para 0039; also on Para 0180 and 0181 for pallet building component/plan as master data for incorrect order/placement as wrong ).

Regarding claim 3, Morland et al shows the packing plan specifies a sequence in which objects including the target object are to arrive at a start location (See at least Para 0067 for item placement sequence 218 also on figure 2); 
 identifying a disparity between the discretized object model and a discretized object model specified by the sequence (See at least Para 0049 for AR image in comparison with real world image with computer generated elements from sensor data 122, Para 0043 and item data 118 on Para 0039; See at least Para 0180 and 0181 for pallet build instruction as order fill the pallet with plan/sequence for boxes packed together);
 the error includes an arrival sequence error representing that the target object arrived at the start location out of the sequence specified by the packing plan (See also at least Para 0070 for modified item sequence 226 as the target object arrived out of the sequence modified from previous arrival sequence based on placement sequence 218 on Para 0070 - 0072 ).

Regarding claim 4, Morland et al shows identifying a disparity between the discretized platform model and the expected platform model (See at least figure 3 for Pallet ID 302 with placement data 306 on Para 0082 - 0085 along with Pallet building application on Para 0055);
the error includes a placement accessibility error, an unexpected placement error, and/or a placement area error representing that the placement area differs from an expected placement area (See at least figure 3 for Pallet ID 302 with placement data 306 on Para 0082 – 0085 along with Pallet dimension threshold 412/414 on figure 4).

Regarding claim 5, Morland et al show identifying a placement accessibility error representing a wall of a container with the placement area is not fully opened (See at least Para 0103 for pallet layer as the container base wall with the insufficient empty space accommodate item as not fully opened and inaccessible).

Regarding claim 6, Morland et al shows identifying a disparity between the discretized platform model or the height measure and the expected platform model or the expected height measure respectively (See at least Para 0087 for per-item sequence parameter and Para 0147 – 0149 for identify insufficient space in the packing plan especially on figure 20, step 2006 with insufficient space toward next layer on step 2012; See also Para 0043 and 0183 for sensor data scanning target object for item dimension for item location placement);
  identifying an unexpected placement error representing an object of previously placed objects at a task location associated with the placement area was displaced (See at least Para 0070 for one or more item has been placed incorrectly as previously placed item with correct position but incorrect orientation as shifted; See also Para 0041 for warehouse order fill line with warehouse layout data as task location).

Regarding claim 7, Morland et al shows identifying a disparity between the discretized platform model or the height measure and the expected platform model or the expected height measure respectively (See at least Para 0087 for per-item sequence parameter and Para 0147 – 0149 for identify insufficient space in the packing plan especially on figure 20, step 2006 with insufficient space toward next layer on step 2012; See also Para 0043 and 0183 for sensor data scanning target object for item dimension for item location placement);  
identifying a placement area error representing an object of previously placed objects at a task location associated with the placement area was misplaced (See at least Para 0070 for one or more item has been placed incorrectly as previously placed item with incorrect position; See also Para 0041 for warehouse order fill line with warehouse layout data as task location).

Regarding claim 8, Morland et al shows the expected platform model and/or the expected height measure are specified by the packing plan (See at least Para 0170 for dynamic pallet building system for the packing plan take into consideration of shape and size of the object);
identifying a disparity between  the discretized platform model or the height measure and the expected platform model or the expected height measure respectively (See at least Para 0087 for per-item sequence parameter and Para 0147 – 0149 for identify insufficient space in the packing plan especially on figure 20, step 2006 with insufficient space toward next layer on step 2012; See also Para 0043 and 0183 for sensor data scanning target object for item dimension for item location placement);
 identifying a placement area error representing an object not included in the packing plan is positioned at a task location associated with the placement area (See at least Para 0070 for object identified as been placed in the unassigned location as the object not included in the packing plan previously; See also Para 0041 for warehouse order fill line with warehouse layout data as task location).

Regarding claim 9, Morland et al shows determining a placement accessibility error representing a wall of a container associated with the placement area is not fully opened (See at least Para 0103 for pallet layer as the container base wall with the insufficient empty space accommodate item as not fully opened and inaccessible); 
determining an unexpected placement error representing a first object of previously placed objects at the task location shifted (See at least Para 0070 for one or more item has been placed incorrectly as previously placed item with correct position but incorrect orientation as shifted object as first object);  
determining a placement area error representing a second object of the previously placed objects at the task location was misplaced (See at least Para 0070 for one or more item has been placed incorrectly as previously placed item with incorrect position as the second object); 
determining a placement area error representing a third object of the previously placed objects , an object not included in the packing plan but present at the task location is/are contributing to a disparity between the height measure and the expected height measure (See at least Para 0087 for per-item sequence parameter and Para 0147 – 0149 for identify insufficient space in the packing plan especially on figure 20, step 2006 with insufficient space toward next layer on step 2012; See also Para 0043 and 0183 for sensor data scanning target object for item dimension including height measurement for item location placement).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664